WIGGINTON, Judge.
Appellants, employer/carrier, appeal the judge of compensation claims’ order awarding medical, temporary disability and vocational rehabilitation benefits to appellee, upon a finding that appellee’s osteomyelitis was caused by a work-related accident. We affirm in part and reverse in part.
Competent substantial evidence supports the judge’s decision that appellee’s osteomyelitis is causally related to his May 20, 1988, work-related accident. Therefore, we affirm the award of medical and temporary disability benefits.
In his claim for benefits and in the pretrial stipulation, appellant requested authorization of a vocational rehabilitation evaluation by American International Health and Rehabilitation Services. The record does not indicate that the claim was ever amended or that the issue of entitlement to vocational rehabilitation benefits was litigated. Nevertheless, in his order, the judge directed:
3.That the employer and carrier shall authorize and pay for vocational rehabilitation by American International Health and Rehabilitation Services.
The judge’s award of vocational rehabilitation benefits exceeded the scope of the claim and of the hearing. See Brown v. Broward Minority Builders, 431 So.2d 230 (Fla. 1st DCA 1983). Therefore, we reverse paragraph 3 of the decretal portion of the order insofar as it exceeds the benefits claimed, without prejudice to petition further for vocational rehabilitation. Affirmed in part and reversed in part.
ERVIN and WENTWORTH, JJ., concur.